Citation Nr: 1531032	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  12-01 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for mild degenerative changes of the left foot and phlebolymphedema, involving the left foot, ankle, and lower leg.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel





INTRODUCTION

The Veteran served on active duty from January 1962 to May 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.


This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  


FINDINGS OF FACT

1.  The Veteran did not appeal the July 2002 rating decision that denied service connection for mild degenerative changes of the left foot and phlebolymphedema involving the left foot, ankle, and lower leg on the bases that these conditions did not manifest in service and were not related to service; and new and material evidence was not received within the appeal period.  

2.  The Veteran did not appeal the January 2008 rating decision that declined to reopen the claim on the basis that new and material evidence had not been submitted; new and material evidence was not received within the appeal period.  

3.  Evidence added to the record since the January 2008 rating decision is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the claim for service connection for mild degenerative changes of the left foot and phlebolymphedema involving the left foot, ankle, and lower leg.



CONCLUSIONS OF LAW

1.  The January 2008 rating decision is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  The criteria for reopening a previously denied claim of service connection for mild degenerative changes of the left foot and phlebolymphedema involving the left foot, ankle and lower leg have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014). 

VA has satisfied its duty to notify under the VCAA.  A standard June 2011 letter satisfied the duty to notify provisions with respect to reopening the claims for service connection.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any outstanding evidence that needs to be obtained. 

The Veteran has not been provided with a VA examination in connection with his petition to reopen his claim of entitlement to service connection for mild degenerative changes of the left foot and phlebolymphedema involving the left foot, ankle, and lower leg; however, under the duty to assist, a VA medical examination or medical opinion is not authorized unless new and material evidence is presented.  38 C.F.R. §3.159(c)(4)(iii).  As the Veteran's claim is not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeal. 

Additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose in this case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of the claim on appeal.

II. Analysis

Rating actions from which an appeal is not timely perfected become final one year following notice of the adverse decision to the Veteran.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8(Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52(2010).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200(1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In a July 2002 rating decision, the RO denied service connection for mild degenerative changes of the left foot and phlebolymphedema involving the left foot, ankle, and lower leg (claimed as left leg and foot disability related to blood poisoning) on the basis that the evidence did not show these conditions had onset in service or where otherwise incurred in service.  

At the time of this decision, the evidence of record consisted of the Veteran's service treatment records, VA medical records dated between 1996 and 1999, and a May 2001 VA examination report.  

The service treatment records did not show diagnosis or treatment for degenerative changes of the left foot or phlebolymphedema involving the left lower extremity.  The VA treatment records showed that in 1996, the Veteran was unable to walk normally due to paresis of the left foot.  Records dated in 1998 and 1999 showed a history of coronary artery disease status post coronary artery bypass graft (CABG) x 6 in 1992, and a left carotid endarterectomy procedure in 1998.  The May 2001 VA examination report shows the Veteran provided a history of cellulitis and graft harvesting from his leg for a CABG.  He also reported that he had prior infections in his leg dating back to military service when he had an episode of septicemia that started in his left great toe.  He believed that he must have stubbed his toe at some point aboard his naval vessel.  He stated he was hospitalized for a period of time and on antibiotics for this infection.  The examiner provided a diagnosis of mild degenerative changes left foot primarily in the fore and mid foot; phlebolymphedema, involving the left foot, ankle, and lower leg; and status post CABG with left leg graft harvesting area.  The examiner opined that the status post CABG left leg graft harvesting area may be partially responsible for the lymphedema and so might the prior in-service infection.  

The Veteran was notified of the RO's decision by letter dated July 22, 2002, but he did not perfect an appeal and no new and material evidence was submitted within the applicable appeal period.  Therefore, the rating became final based on the evidence then of record.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.201, 20.302 (2014); see also Bond, 659 F.3d at 1367-8; Buie, 24 Vet. App. at 251-52.

In August 2007, the Veteran submitted an application to reopen his claim.  In a January 2008 rating decision, the RO declined to reopen the claim on the basis that new and material evidence had not been received.  

At the time of this decision, the evidence of record consisted of VA medical records.  These records did not contain evidence of any left foot degenerative changes or phlebolymphedema related to an injury or incident in service.  

The Veteran was notified of the RO's decision by letter dated January 22, 2008, but he did not perfect an appeal and no new and material evidence was submitted within the applicable appeal period.  Therefore, the rating became final based on the evidence then of record.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.201, 20.302 (2014); see also Bond, 659 F.3d at 1367-8; Buie, 24 Vet. App. at 251-52.

The RO received the instant petition to reopen the claim in April 2011.
Evidence received since the January 2008 rating decision consists of VA treatment records, buddy statements submitted by the Veteran's sister, friend, and former employer, and the Veteran's lay statements.  

The VA treatment records reflect clinical findings of swelling of the legs related to congestive heart failure, edema, and cellulitis.  These records do not reference any treatment for an in-service injury to the left lower extremity or any treatment for blood poisoning/septicemia or phlebolymphedema.

In a June 2011 statement, the Veteran's friend asserted that she had known the Veteran for 16 years (i.e., since 1995) and during that time he had a lot of trouble with his left leg.  In a July 2011 statement, the Veteran's sister stated that when the Veteran entered the military he was as "healthy as a horse" but when he came out, he had difficulty walking and told the family "it was nothing."  She noted that over the years, his legs became worse.  In a June 2011 statement, the Veteran's former employer stated that at the Veteran's prior place of employment, he stood 10-12 hours a day at work and had to stop working because of his health.  The former employer further stated he thinks that the Veteran injured his leg in the military.  

The Veteran's lay statements (as contained within his notice of disagreement and substantive appeal) indicate that he has had difficulty with his legs since leaving service and that he left several jobs after service due to such problems.

The Board finds that such evidence is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for mild degenerative changes of the left foot and phlebolymphedema involving the left foot, ankle, and lower leg (claimed as left leg and foot disability related to blood poisoning).

The VA treatment records are new in that they were not previously before VA decisionmakers.  However, they are not material because they do not relate to an unestablished fact necessary to substantiate the claim.  These records pertain to examinations and treatment for various disorders, none of which involve the Veteran's degenerative changes of the left foot and phlebolymphedema.  These records also do not contain any evidence that addresses whether the Veteran's claimed left lower extremity disabilities had onset in service or are related to service.   

The Veteran's own assertions, as well as those advanced on his behalf in the form of the buddy statements; provide no basis to reopen the claim.  These statements are essentially cumulative and redundant of the Veteran's statements of having difficulty with his legs since his discharge from the military which were previously considered.  Accordingly, this evidence does not serve as a predicate to reopen a previously disallowed claim for service connection under the facts of this case.  

None of the newly submitted evidence tends to reasonably substantiate the claim or trigger VA's duty to assist by obtaining a medical opinion or examination.  

The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  Shade, 24 Vet. App. at 110.  Here, the threshold has not been met and the claim is not reopened because new and material evidence has not been submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable. 


ORDER

The claim of entitlement for service connection for mild degenerative changes of the left foot and phlebolymphedema, involving the left foot, ankle, and lower leg is not reopened.



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


